Warren E. Burger: United States and the Interstate Commerce Commission against Chesapeake and Ohio. Mr. Friedman you may proceed whenever you are ready.
Daniel M. Friedman: Mr. Chief Justice and may it please the Court. The question in this case that is here on a direct appeal to the United States District Court for the Eastern District of Virginia is whether on the railroads tell the Interstate Commerce Commission, they need an increase in rates for a particular purpose. The Commission has authority of a (Inaudible) increase to tell the railroads, they have to use the money for the purpose for which they seek it. More precisely, the issue is whether in this case the railroads' representation that they need a substantial increase in rates in order to accomplish deferred maintenance and delayed capital improvements, justified the Commission when it gave this rate in telling the railroads, they had to use the additional revenues derived from the increase that were authorized for that purpose.
Harry A. Blackmun: Mr. Friedman, do we have just three railroads here --
Daniel M. Friedman: Yes, the three railroads, colloquially the Chessie System, it is the Baltimore and Ohio, the Chesapeake and Ohio and the Western Maryland railroad.
Harry A. Blackmun: Well, the others noticeable by their absence or there is a reason for this?
Daniel M. Friedman: They are indeed Mr. Justice. The reason the others are noticeable for their absence is only the Chessie system challenged the action of the Commission in this case. The other railroads all accepted the Commission’s condition that I would come to, in a moment.
Byron R. White: Well, they did not have the argument that Chessie says it has either. Well, they do not have any differed maintenance. I mean, they do not say it to anyone --
Daniel M. Friedman: No, they do not say, they do, however, a number of them are quite prosperous as well as the Chessie. That they do not make that argument and indeed it is the thrust of my submission to this Court would be that it was all the railroads, as I will come to them, there was all the railroads that came in and said we have this need for the deferred maintenance.
Byron R. White: Including the Chessie?
Daniel M. Friedman: Including the Chessie, yes Mr. Justice. Let me come right to that. The case began in April of 1974, when virtually all the railroads in this country, with one exception I believe, all of the railroads filed a petition with the Commission saying that they needed a 10% across the board increase in freight rates and among the railroads who submitted this petition was the Chessie. The Chessie, the three Chessie companies, were explicitly listed in an appendix to this petition as among those on whose behalf it was filed and Chessie's counsel Mr. Rettberg who appears here on their behalf on the brief, was one of those whose name appeared on the cover of this document of the petition and at the conclusion of it. So that the Chessie associated itself completely with all of the railroads' submissions with respect to the need for this additional revenue. Now, what did the railroads tell the Commission with respect to why they needed the revenue? The petition said, “Massive additional expenditures are required for maintenance and capital improvement,” that is at the page 107 of the appendix. There is a caption in the petition at page 109 which is called, “The Problems of the Industry,” as described by railroad Chief Executives and Operating Officers. This section contained a number of statements by various officials of the country's railroads, not officials of the Chessie, but a number of important officials, describing the extent and seriousness to the railroads of the problems of the deferred maintenance and delayed capital improvements. For example, I just give one or two illustrative statements, but there are a number of them in there, they spoke of -- one railroad spoke of the plant deterioration, decline in car fleet and increase in un-serviceable cars that have resulted from inadequate cash flow. Another spoke of years of inadequate spending on maintenance of facilities in way, another is about insufficient maintenance expenditures in the past, and there was attached to this petition, excerpts from a report that had been made, the so called “Astral Report,” dealing with the financial problems that the nation's railroads were facing. And it said that the railroad's current difficulty in needing the needs for service can be traced directly to more than a decade of inadequate earnings which have forced major cutbacks in capital spending and maintenance programs, that is at 177 of the appendix. Now, under the Interstate Commerce Act, a tariff such as this that is filed, becomes affective within 30 days, unless the Commission acts to suspend it, which as this Court is aware it can do for up to seven months. In this case, the railroads because of a claimed -- their claimed need for emergency revenues as fast as possible, asked the Commission to permit these tariffs to become effective on 10 days notice. The Commission declined to do this. It instituted an investigation into the legality of the increases and suspended the tariffs, but it authorized the carriers to themselves cancel the tariff that had been suspended and to file a new substitute tariff at no higher rates than those provided in the original tariff and now I quote the exact words of the Commission at pages 45A of the appendix to the jurisdictional statement, “subject to the following conditions.” Now, I stress the words “subject to the following conditions” because the Chessie's contention here is that the orders the Commission initially issued, requiring these conditions, were not really a condition at all. They were merely a hortatory suggestion by the Commission that it was exhorting the railroads to do this. At page 46A of the appendix to the jurisdictional statement, under these conditions listed, paragraph number three states, “Revenues generated by the increases should be expended for capital improvements and deferred maintenance of plant and equipment and the amount needed for increased material and supply cost other than fuel.” Then over at the top of page 48A of the appendix, the first sentence in the middle of it, the same thought is repeated. “The Commission intends that revenues generated by increases, authorized herein over and above the amounts for increased material and supply cost other than fuel, will be used by the respondents exclusively for reducing deferred maintenance of plant and equipment and delayed capital improvements in order that rail service to the shippers will be improved.” Then two sentences down the Commission stated, “The respondent’s failure to apply the increased revenues as heretofore specified, will result in the cancellation of this authorized increases.” The Commission made one other significant determination earlier in this order at pages 42A and 43A of the appendix to the jurisdictional statement, beginning on the last line of 42A, the Commission said, “The increase is proposed were, if permitted to become effective, generate additional revenues sufficient to enable the carriers to prevent further deterioration and improved service,” and then it said, “However, if the schedules were permitted to become effective as filed and without conditions designed to promote service improvements, the increases proposed would be unjust and unreasonable and contrary to the dictates of the National Transportation Policies.” So it was because of these reasons that the Commission imposed this condition to granting of the increase. The next day, after the Commission entered this order, all the railroads filed the new amended tariff, containing basically with one or two minor exceptions, the increases provided for in the earlier tariff and this new tariff became effective in 15 days.
Potter Stewart: Does your argument apply some kind of estoppel argument? The real question is, is the statutory authority of the Commission to do, what it did, is it not?
Daniel M. Friedman: That is correct, Mr. Justice. We are not suggesting that the railroads are estopped. What we are suggesting is that since, if the Chessie, in fact, did not have any deferred maintenance or delayed capital improvements, at that point it could have refused to accept this increase itself because of these conditions. What we are saying is that Chessie fully participated with all the other railroads and that the Commission was justified in these circumstances as I would come to in a moment in imposing this condition upon all of the railroads.
Potter Stewart: Well, is it not the only real question here, the statutory authority of the Commission to do this --
Daniel M. Friedman: Yes, that is the question and that is --
Potter Stewart: I mean, whether it was justified is a matter of rough justice or is really not the question at all?
Daniel M. Friedman: That is what -- the only thing the Court of Appeals, District Court decided in this case was that the Commission had no authority to do this.
Potter Stewart: And that is the only issue here?
Daniel M. Friedman: That is right and we suggest in our a briefs that if the court agrees with us on that, it would be appropriate to remand the case to the District Court to pass upon Chessie’s attacks on the application of this condition to it. It suggests it is in somewhat different position.
John Paul Stevens: Mr. Friedman let me just follow that up for a moment. Would the case be any different, if all of the railroads except Chessie said, “We want to spend the money on the deferred maintenance” and Chessie from the outset said, “We do not need the money for that purpose, but we think rates are to be uniformed and if you do not give us the increase, that will be a weakening of the rate structure all over the country because you did made that point in your own brief,” would the case be different, if that is the way it had been presented?
Daniel M. Friedman: I think it would be Mr. Justice for a couple of reasons. First, if the Chessie had made that submission, the Commission might not have granted the Chessie the increase. It might have decided that in the particular circumstances of this case, it would be appropriate to treat the Chessie different. We do not know. We do not know, but they might not have done it, but if -- I think, it will be a much more difficult case, if the Chessie said that and the Commission said, “Never mind, we think the rates have to be uniform throughout,” but I think, that would be a more difficult case because let me make something right at the outset. We make no claim, contrary to what the District Court suggested that the Commission has any general authority, any general authority to tell the railroads how to spend their money, that is is what we think the Commission is doing in this case. In this case what the Commission did, was it said that to the extent these increased rates exceed, increases in cost which the Commission subsequently said came to 3%, to the extent the increase here exceeded the additional cost, it would be unjust and unreasonable, unless the carriers applied the increases for the purposes for which they said they needed them, and that is to improve service, to improve service by using the funds for correcting their maintenance deficiencies and their defects in capital improvements, that is our basic petition. Now, let me just briefly elude to three other orders that the Commission entered in this case which kind of fill out the details of it. In the subsequent order they defined what they meant by capital deferred maintenance and delayed capital improvements. Then they subsequently, in August of 1974, denied a petition for reconsideration by the Chessie which proposed that the order be amended to provide that if any carrier had no deferred maintenance or delayed improvements, it could use the funds for any valid corporate purposes. And at page 88 of the appendix to the jurisdictional statement, the Commission explained why? It said that it is consistently expressed its full intention that the authorized increases over and above increased costs shall be used by the respondents exclusively for reducing the deferred maintenance of plant and equipment and delayed capital improvements, in order that rail service to the shippers will be improved. It pointed out at pages 81-82 that the petition and the verified statements filed in this case as it said are replete with references to the need for revenues, to provide funds for great, but unspecified amounts of deferred maintenance and capital improvements. It also pointed out at page 81A that its decision how to apply the funds which the Commission had required be segregated that the decision on how to apply them to what particular items that deferred maintenance or delayed capital improvements and to determine the extent to which these were necessary, was a decision left to the railroads. The Commission, in other words, is not telling them how to apply it or to what. It just tells them they had to apply it, as they said, they were going to do. And finally in October when some of the railroads came in and stated that they really could not use these funds for that purpose, the Commission said, “Well, any railroad that cannot apply all of the increase under this order for deferred maintenance or delayed capital improvements, may with the permission of the Commission, expend it for new and additional capital improvements.” Under that provision, a number of railroads have been authorized by the Commission to expend the funds generated by this increase to new capital improvements where they convinced the Commission that they had no deferred or delayed maintenance or capital improvements and all that. I think, it is somewhat significant that although Chessie keeps telling us now that it has no deferred maintenance or delayed capital improvements, it has never sought the permission or authorization of the Commission to expend the funds challenged under this order which is known in railroad jargon as Ex Parte 305. The Three-Judge District Court, in setting aside the Commission's order, said two things before it came to its actual decision. It said first of all that it had no doubt that Chessie’s facilities require additional maintenance and improvement, that is at page 15A of the appendix to the jurisdictional statement. It pointed out that over a 10-year period from 1964-1973, the number of annual derailments of these carriers had increased to a 176% from 87-240. The court also described the Commission’s action and I quote again from page 22A as, “A well intentioned effort to cope with the vexatious deterioration of track and equipment that saps the ability of the nation's railroads to serve the public adequately.” However, relying on decisions of this Court, two old decisions, which it saw as establishing the proposition that the Commission has no general power to control the railroad's expenditures, it said that the Congress had not authorized the Commission to control the carrier's expenditure of funds as a condition to withholding the suspension of rates. Now, as I have said previously, we think the District Court misunderstood in the case and approached it incorrectly. The Commission is not attempting here to tell the railroads how could they ought to expend their funds, generally. All it is saying to the railroads is that when they told the Commission that they need additional funds for a particular purpose in order to provide adequate service, the Commission can say to them, “Yes, if that is what you need the funds for, you may have those funds, provided you do with them what you have told us you intend to do it with them.”
Warren E. Burger: Suppose there had been any attached, any explicit limitation, Mr. Friedman, in the past has the Commission ever exercised any kind of authority by implication where a request was made for increased rates for a specific purpose?
Daniel M. Friedman: No, Mr. Chief Justice, not to my knowledge, but let me point out something in this case. That there are some evidence in the record at page 54A, a dissenting opinion of Commissioner O’Neil at one stage of the proceedings, in which, he points out that in the past, the Commission had given a large number of increases to the carriers and that although they admonished the carriers to use this money to improve their service, the carriers had not done it. In addition to that, we have in this case, protests by shippers in which they said that there have been a lot of these increases and the railroads were always making these promises, you should protect the shippers by doing something to make sure that the railroads carry out their commitments. I refer to pages 213 of the appendix where the National Industrial Traffic League, probably the leading organization of shippers in this country, urged the Commission to that and also at 215 and 221, where two large shippers made this point.
Warren E. Burger: What were your first page citations?
Daniel M. Friedman: The first page is 213, Mr. Chief Justice, then 215, and 221. Now, as I have mentioned, the Commission had stated that if the increased rates in this case were not applied with conditions designed to promote service improvements, it would be contrary to the National Transportation Policy. The National Transportation Policy which is a prelude or preface to the statute itself and was created and enacted in 1940, directs that all provisions of the Act be administered with a view to carrying out that policy and one element of that policy listed is the promotion and preservation of safe, adequate and efficient service. Now, it seems to us that an essential and important element of safe, adequate, and efficient service is to ensure that the carriers do provide adequate maintenance of their plant and equipment and to make the necessary capital investments in order to haul the shipper's goods. We find this authority of the Commission to impose this Commission in the broad contours of Section 15a (2) of the Act, which directs the Commission in exercising its power to prescribe just and reasonable rates to consider the need in the public interest of adequate and efficient railway transportation service at the lowest cost consistent with the furnishing of that service.
Byron R. White: Suppose 15a (2) had been amended so that it clearly forbade this power? You would not think this condition would be valid then --?
Daniel M. Friedman: Not if it clearly forbade it Mr. Justice, because if it clearly forbade it, it seems to us --
Byron R. White: No, but this was a prior act of the Commission?
Daniel M. Friedman: Oh! I am sorry, I do not think if the statute were amended to change it, so after this order, I do not think that would invalidate this order.
Byron R. White: Are you relying on 15a (2) as it read there at the time?
Daniel M. Friedman: At the time, yes. We do not think the amendments to this statute have changed the Commission’s power in this respect, but this order was entered under the old Section, and the new statute --
Byron R. White: Now, why should not the new statute control? Let us suppose 15a (2) had been amended to forbid this. Now, why would not the ordinary rule apply that the -- the law as it now is applies? Why would not it invalidate an existing order that -- just said that the Interstate Commerce Commission have no power to direct the railroads to use money for maintenance. Would you think this order would stand?
Daniel M. Friedman: That would be a difficult question, Mr. Justice, I think. But that is not of course --
Byron R. White: 15a (2) does not apply anymore in this situation, does it?
Daniel M. Friedman: Well, there is a substitute provision. There is a substitute provision which applies in the future.
Byron R. White: And you think that that is even stronger?
Daniel M. Friedman: I do not know. I would not say it is necessarily --
Byron R. White: Well, that is what about your brief says?
Daniel M. Friedman: Yes, it certainly does and I would also suggest something else Mr. Justice, that I think that when people come before a regulatory agency and say they want the regulatory agency to authorize and to give them authority to do something for a particular purpose, when the agency gives them that authority, it has inherent power to condition it and say, “Yes, you can do it, but you have to do for the purpose which led us to give you the authority.” That it seems to us is an inherent power of the administrative agencies, that when they are asked to do something, it seems to us that they should be able to tell the parties, “Yes, we are going to do what you have asked us to do and we are in turn going to require you to fulfill your commitment to us that that is the reason you want it.” The whole history which we have traced in our brief of the amendments, of the Interstate Commerce Act, beginning with the Transportation Act of 1940 and some of this Court’s decision in the interim, indicate a history on the part of Congress which is attempting to strengthen the hand of the Commission, in trying to enable the railroads to provide better services, It started, originally as a mere rate making function and now it has been developed and developed to the point that there is a duty on the Commission, we think, to try to foster a sound, efficient and economical transportation system.
Byron R. White: Now this is the first case in which the Commission has attempted to exercise its power?
Daniel M. Friedman: Yes, this is.
Byron R. White: And, indeed, before this time it had disavowed, I take it?
Daniel M. Friedman: No, Mr. Justice, it had disavowed the power, it had disavowed the authority to directly tell the railroads how to spend their money, to tell them to in one famous case, this Court said they could not tell the railroads to buy tank cars, in another case it said it had no power to tell the railroads to build a terminal at Los Angeles, but there has never been a case in which the Commission was asked to give a rate increase for a particular purpose, where it had to face up to this problem. This -- in one sense this is the first time that the Commission has ever directly attempted to do this, but I suggest this is the first time really that the problem has ever been before the Commission and I think, it did it in this case because of its experience in a number of other cases that after the railroads have said they needed the additional funds to improve service. It turned out that the service was not improved at all. The deferred maintenance, the delayed capital improvements kept getting worse and worse and that is why, we think, the Commission had to step in this case, and we think that within the broad authority of the Commission to support and further efficient and effective transportation, the Commission had the power in this case to tell all other railroads including Chessie which joined in this application that that they had to use the money for the purposes for which they said they needed it.
John Paul Stevens: Mr. Friedman, if the maintenance situation got much, much worse and there were thousands derailments a year, would it ever reach a point where the Commission would have statutory authority, entirely apart form rate increases, to tell the railroads to do something about it?
Daniel M. Friedman: I do not know. I could not answer that. I suppose if it got at some point, they have some safety authority and perhaps, they might be able to require the Commission to do.
John Paul Stevens: There is no authority, just because the trains are dirty and slow, and poor service, generally. There is no separate statutory authority to --
Daniel M. Friedman: Not as far as I know. There is -- I know the Commission has some authority. I do not know the precise details to do safety inspections, and if I suppose the rails got to the point that it was dangerous to run the trains over them, I am sure the Commission would have some authority to correct that.
Warren E. Burger: Very well Mr. Friedman. Mr. Morris.
Doyle S. Morris: Mr. Chief Justice and may it please the Court. We have finally established that yes, this was the very first time in 80 plus years of history and secondly, I would submit that, Mr. Justice White put his finger on the entire case when he asked, well, suppose 15a (2) had been changed to make this unlawful. The fact is that 15a (2) has quite recently in the Rail Revitalization Act for 1976, been made by the Congress of the United States completely inapplicable to the railroads. Now, the result of that is of crucial importance because it is not barely 15a (2) on which the Commission and the government has relied as a source of their claimed implication of power, was a reason --
Warren E. Burger: Ordinarily when a carrier comes in and asks for rate increase what is the justification for the rate increase, that is tendered in the first instance?
Doyle S. Morris: We make every possible justification where the merits of case would sustain. Let me tell you --
Warren E. Burger: Usually increased cost, is it not a primary factor?
Doyle S. Morris: That is one.
Warren E. Burger: But is it not, would you say it is not primary?
Doyle S. Morris: It is not exclusively, but --
Warren E. Burger: Primary?
Doyle S. Morris: It could be a primary case.
Warren E. Burger: What are the reasons?
Doyle S. Morris: We advanced in this case and we freely admit, with parties to this application. Further we have dwelled upon the low level of earnings in this industry, terribly depressed and the result of that we pointed out, was yes. That had resulted in the deferral of the maintenance, yes, that had resulted in the deferral of the improvements --
Warren E. Burger: In capital, it would be one reason, would it not?
Doyle S. Morris: It certainly would, it would indeed and we also point it to a number of things in support of the application. Increased cost of operations, increased cost of borrowing money as Your Honor has just suggested. Do they to expand and grow, under the general burden of inflation. A broad variety of grounds asserted and supported this application. Again, in response to Mr. Justice White's question, the cases of this Court teaches that a change in the law maybe relied upon by an appellant in support of this judgment. We are obviously entitled to rely on the new section 15a (4), the new rule of rate making which Congress has substituted for the old rule of rate making, in support of our judgment and this Court would have to observe the new rule even if we did not talk about it, it is the law of the land today.
Byron R. White: Well then, it said the ICC could expressly do this, so you would not be here?
Doyle S. Morris: Would not be here and one of the reasons I am here, and the main reason is because never in the history of rate making power from its very inception in 1906 in the Hepburn Act has the rate making power ever extended to anything beyond the fixing of the rate. It has never before this order of 1974 been attempted to be applied to the control, of the use of the revenues after they were collected.
Warren E. Burger: If the the railroad does not make out it's -- if the carrier does not make out of its case for the need then the rate increase should not be allowed?
Doyle S. Morris: The case of need was made, Your Honor.
Warren E. Burger: Well, I say, hypothetical if, are you saying that the only power of the Commission has is to grant to not grant approval?
Doyle S. Morris: It can fix the rate. That is its part, exactly. It cannot tell us what to do with the money when collected.
William H. Rehnquist: Well, what if six months after the rate increase is granted, the Commission discovers that all of your testimony about needing it for a particular purpose is false, does it have any remedy?
Doyle S. Morris: Yes, it does.
William H. Rehnquist: What is it?
Doyle S. Morris: The Commission has kept control over this entire proceeding. The Commission could pull the string on this rate increase today, Your Honor. It has kept control over it. It has required the reports and I --
William H. Rehnquist: It could rescind the rate increase then?
Doyle S. Morris: It could declare that it was unjust and unreasonable. Now, I do not suggest for a minute that that would be appropriate step, but it has that power in the naked raw sense which required reports of carriers as their investments and, how they have used the funds?
Byron R. White: Well, what if the Commission decided that every railroad there in the country needed it extremely badly except the Chessie and that Chessie really did not have any differed maintenance, just like it now says, could it canceled it with respect to the Chessie?
Doyle S. Morris: Well, I do not believe Mr. Justice White, there is a practical model and the practical application of the Act that in most terms, I do not believe the Commission would consider doing that for the obvious reasons described in the government’s brief. That would mean dislocations in the rate structure and we will get out of the business and the poor roads would be poorer. So, I would like to dwell --
Byron R. White: But you think, you did not -- you still did not answer the question, I take it?
Doyle S. Morris: Perhaps, I did not get the thrust of our question.
Byron R. White: I asked about the power?
Doyle S. Morris: The Commission would have the power, if it felt that Chessie was not entitled to the money and had not made a showing --
Byron R. White: So at the outset if the Chessie -- if the Commission looked over the papers that were submitted to determine, it may increase and it thought that the Chessie really did not need it for the purpose that where that was asserted, it could have allowed the rate for everyone except the Chessie, would it had the power to?
Doyle S. Morris: In theory, yes.
Byron R. White: Okay.
Doyle S. Morris: Now, what does the new rule of rate making tell the Commission to do? The rule of rate making is addressed exclusively to the point that the Commission should establish adequate revenue levels, and for what purposes, among others, to assure a flow of net income and depreciation, to provide the carriers with ability to invest in prudent, prudent capital improvements, not deferred or delayed capital improvements. Moreover, it instructs the Commission, gives the Commission, the affirmative duty to be sure that adequate levels of revenue are established so as to cover quote “total operating expenses,” mere suggestion it would be limited to any particular type of operating expense, such as deferred maintenance. I think, the case can be stated lest by giving here an illustration of what has really happened. As counsel for the government told you, the carriers are --
Warren E. Burger: We will resume there the first thing in the morning. Thank you, Morris.